                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                                PLAINTIFF

v.                           CASE NO. 5:10-CR-50097

NICHOLAS GRAY                                                         DEFENDANT

                                       ORDER

       Now pending before the Court is the Report and Recommendation (Doc. 55) of

Chief United States Magistrate Judge Erin L. Wiedemann, filed on March 25, 2020. The

time to object has now passed, and no objections were filed.

       Accordingly, IT IS ORDERED that the Report and Recommendation (Doc. 55) is

ADOPTED IN ITS ENTIRETY, and Defendant’s Motion Requesting Jail Credit (Doc. 53)

is DENIED for lack of jurisdiction.

       IT IS SO ORDERED on this 14th day of April, 2020.



                                        /s/ Timothy L. Brooks
                                        TIMOTHY L. BROOKS
                                        UNITED STATES DISTRICT JUDGE
